DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al (US 20150316671) in view of Bevc et al (US 20020042678).
 	
 	With respect to claim 1, Willis et al teach a method, implemented by a computer, of processing vertical profile (VSP) data using depth migration comprising: receiving VSP (vertical seismic profile) data output by a plurality of receivers positioned at different depths of a wellbore in response to seismic energy application at a plurality of offsets relative to a well head of the wellbore based on a walkaway VSP survey (e.g., figures 1A-1B, 7-12 associated with pars 0019-0022, for each of seismic detectors (receivers) positioned at different depths for a wellbore (150) in response to seismic energy generated 
 	With respect to claim 12, Willis et al teach vertical seismic profiling (VSP) system comprising: at least one seismic energy source configured to apply seismic energy to a formation undergoing a VSP survey; a plurality of receivers (seismic detectors) disposed below a surface of the formation to output VSP data in response to detecting seismic energy associated with the applied seismic energy; and a processing system including: at least one processor; and a memory coupled to the processor (e.g., figures 1A-1B associated with pars 0019-0022, an array of seismic sources (104) configured to apply seismic energy to a subterranean volume (110); seismic detectors (receivers) disposed in the subterranean volume (110) to output vertical seismic profile data in response to detecting seismic energy associated with the applied seismic energy; and a control module (120) including a processor, and a memory 7 coupled to the processor), wherein the memory stores programmable instructions, that when executed by the processor, cause the processor to: receive  VSP (vertical seismic profile) data output by a plurality of receivers positioned at different depths of a wellbore in response to seismic energy application at a plurality of offsets relative to a well head of the wellbore based on a walkaway VSP survey (e.g., figures 1A-1B, 7-12 associated with pars 0019-0022, for each of seismic detectors (receivers) positioned at different depths for a wellbore (150) in response to seismic energy generated by an array of seismic sources (104) positioned along an upper surface (108) of a subterranean volume (110)); migrate the VSP data output by the respective receivers using an initial velocity model to produce migrated depth values associated with the respective receivers (e.g., figures 1A-1B, 7-12, 
 	With respect to claims 16 and 19, disclosed a computer system and a non-transitory computer-readable medium storing instructions claims are also rejected by the same reasons and cited references as indicated in the rejection of the claims 1 and 12 indicated above as mutually related technical operation.
 	
 	Claims 2-3, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al (US 20150316671) in view of Bevc et al (US 20020042678) and further in view of Xia et al (WO 2012116134).
 	With respect to claims 2, 13, 17 and 20, as disclosed in the claims 1,12, 16 and 19, combined Willis et al and Bevc et al fail to teach teach re-migrating the VSP data, using the updated velocity model. However, Xia et al discloses the step of re-migrating seismic survey data using an updated velocity model (e.g., claims 1-2 and figure 7). It would have obvious to one of ordinary skill in the art before the filling date of the claimed invention to modify Willis et al and Bevc et al with the teachings of Xia et al, since they are in the related technical field. The combination has been made to provide the processing system much more accuracy.
 	With respect to claim 3, 14 and 18 as disclosed in the claims 2, 13, and 17, the combined Willis et al, Bevc et al and Xia et al also discloses updating the stacked migration depth value using the re-migrated VSP data (e.g., the step of stacking the migrated data in Willis et al (see claim 1), and tire step of re-migrating the seismic survey data in Xia et al (e.g., claim 2). Therefore, it would have been obvious over Willis et al in view of Bevc et al, and further in view of Xia et al as indicated in the claims 2, 13 and 17 above. 

 	With respect to claim 15, the combined Willis et al, Bevc et al and Xia et al further cause the processor to update the semblance panel using the updated, stacked depth migration depth values in which the programmable instructions that cause the processor to stack the migrated data (e.g., Willis et al pars 0077]-0079 associated with claim 1), the semblance panel (44) in Bevc et al (e.g., paras 0038-0039), and a multi-processor computer configured to re-migrate seismic survey data in Xia et al (e.g., claim 2 and figure 10). Therefore, it would have been obvious to one of ordinary skill in the art before the filling date of the claimed invention to modify Willis et al and Bevc et al with the teachings of Xia et al, since they are in the related technical field. The combination has been made to provide the processing system much more accuracy.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The additional feature of claim 4, concerning updating and stacking the CIGs and updating the semblance panel, including determining Zmig for pair (vr, Zt) at depth g of respective receivers for respective offsets, Zmig being a function of g, s, h, and P, wherein b is respective CIG x-axis locations in a 2D plane, P is a function of the migration velocity and travel time of the seismic energy from the respective offsets to the respective receivers, the travel time being determined as a function of Zi, g, s, and v, vr is determined as a function of vmig and vt, and the semblance panel is generated as panel (Zt, vr), wherein panel (Zt, vr) is a function of gMiZmigyg), is not disclosed in any of the prior art documents, nor is it obvious to a person skilled in the art by the documents. 
 	Claims 5-11 are directly or indirectly dependent on claim 4 and therefore also objected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	
 	Robert et al (US 20110228638) discloses system and method of 3D salt flank VSP imaging with transmitted waves.
 	Higginbotham et al (US 20120095690) discloses methods and computer-readable medium to implement inversion of angle gathers for rock physics reflectivity attributes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRYAN BUI/Primary Examiner, Art Unit 2865